I dissent from the proposition that the grandchildren of David Fitzgerald, Sr., are not necessary parties to this proceeding. Plaintiff's counsel concedes and the majority holds that the grandchildren cannot be bound upon the theory of virtual representation, but say their interest is so remote that they are not necessary parties. These grandchildren may take an interest in the land under consideration. Their interest is prospective and contingent. So is the interest of the children of David Fitzgerald, Sr. They may or may not take, dependent upon their surviving their father. The grandchildren are "persons in being who are interested in the estate by the terms of the will" or in any event "may become interested therein as heir, reversioner, orotherwise" and "shall be made parties to the action." Section 11926, General Code. (Italics ours.) This section relates specifically to the requisite allegations of the petition in an action to sell entailed real estate. Should not its provisions as to proper parties be observed in the instant action, the result of which is to pass all prospective interests of the grandchildren in the real estate to the purchaser thereof and thereby accomplishing, as the majority has properly held, all that is contemplated in a sale under Section 11925 et seq.,
General Code?
Judge Kinkade in the opinion in Schneider v. Wolf, supra, says on page 531:
"While it is very important that all of the requirements *Page 70 
of the disentailing statute be complied with, it surely cannot be material whether that be done only in the separate proceeding mentioned in the disentailing statutes (Section 11925 et seq.),
or whether these provisions be complied with in some other form of action, such as a proceeding in partition, an action in foreclosure of mortgage, or any other form of action involving the title to real estate, in which it is sought to quiet the title of parties interested therein as against an entailing provision found in a last will and testament covering the property."
The test as to requisite parties under Section 11926, General Code, is not that they shall hold a present vested interest as inDungan v. Kline, supra, and Laver v. Kreiter, supra.
If the law as announced in Dungan v. Kline, supra, is to control as to the proper parties in this case then the children of David Fitzgerald, Sr., are not necessary parties because during his lifetime his children hold no estate which they could alienate. Dungan v. Kline, supra, supports the conclusion that the grandchildren of David Fitzgerald, Sr., have a prospective interest under the will of Patrick Daley because it was there recognized that the surviving grandchildren of the donee in tail held title to shares in the lands in question as against those who claimed through deeds made by their fathers, children of the first donee in tail, who had predeceased her.
In Bennett v. Fleming, supra, at page 353, it appeared that the will of James Bennett provided that the real estate be devised to his daughter, Mary E. Fleming for life, remainder to the heirs of her body and further provided that if Mary E. Fleming should die without surviving issue, the real estate should pass to the testator's two remaining children, George Bennett and John P. Bennett, equally during their natural lives, with remainder to their children.
Mary E. Fleming, George Bennett and John P. Bennett *Page 71 
were all of the children of James Bennett, the testator. At the time that the proceedings were instituted by Mary E. Fleming under Section 11925 et seq., General Code, George Bennett and John P. Bennett were living. George Bennett had a son John, a minor son Frank, and a minor daughter Matilda. The plaintiff, Helen Bennett, daughter of John, was not born until after the proceedings were fully completed. All of the living Bennetts heretofore mentioned were made parties and the minors answered by guardians ad litem. The claim of Helen Bennett in part was that her interest in expectancy was not properly protected by the decree of disentailment. Obviously it was not contemplated that she would be made a party by virtue of Section 11926, General Code, because it requires only persons "in being," etc., to be named as parties. Further, Helen had a sister, Matilda, who clearly was in the same class as Helen and she, therefor, was virtually represented.
The court, then, in passing upon the question properly determined that Helen Bennett was not a proper or necessary party and was represented by her sister who was a party. The court, however, did go too far in the second paragraph of the syllabus wherein it is said that persons having a remote, contingent or expectant interest in realty are bound by the judgment concerning the property, although, not made parties to the suit, if the holder of the first estate of inheritance is a party. This was modified in Schneider v. Wolf, supra. The court pointed out that in Bennett v. Fleming, supra, a member of the class of unborn devisees was in fact before the court and, therefore, Helen, of the same class was bound by the doctrine of virtual representation. Bennett v. Fleming, supra, now affords no support for the claim that Helen Bennett, if living when the suit was instituted, would not have been a necessary party.
In Schneider v. Wolf, supra, the purchaser of real *Page 72 
estate sold in partition asserted that the title was not merchantable because "The parties not represented in court formed a class of devisees named in a last will and testament of a former owner of the property as the unborn children of one of the devisees holding a life estate under the will."
Judge Kinkade, at page 528 of the opinion, marks the requirement of the statute that only those who are in being are necessary parties and not those unborn who may thereafter acquire an interest in the property. The court expressly found that all parties interested and in being were made parties to the action. This case is no authority for the claim that living persons who may take an estate in realty under a will are not necessary parties to an action under Section 11925 et seq., General Code, to sell such real estate.
The judgment should be affirmed.